DETAILED ACTION
	Claims 1-4, 10-12, 15 and 18.
	Applicant is reminded to utilize correct claim Status Identifiers.  No claims are presently withdrawn.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10-12, 15 and 18 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (Facile Alkaline Lysis of Escherichia coli Cells in High-Throughput Mode for Screening Enzyme Mutants: Arylsulfatase as an Example, Appl. Biochem. Biotechnol. 179 (2016): 545-557) further in view of Cooke et al. (Purification of essentially RNA free plasmid DNA using a modified Escherichia coli host strain expressing ribonuclease A, J. Biotechnol. 85 (2001): 297-304), Ehrt et al. (Isolation of plasmids from E. coli by alkaline lysis in Methods in Mol. Biol., vol. 235, Chapter 8, 2003) and Zafar et al. (Recombinant expression and characterization of a novel endoglucanase from Bacillus subtilis in Escherichia coli, Mol. Biol. Rep. 41 (2014): 3295-3302) as evidenced by Birnboim et al. (A rapid alkaline extraction procedure for screening recombinant plasmid DNA, Nucleic Acid Res. 7 (1979): 1613-24).

Yuan et al., abstract, teach alkaline lysis of E. coli cells by adding thereto a pH 9.0 lysis buffer and incubating the E. coli to recover recombinant Pseudomonas aeruginosa arylsulfatase.  Yuan et al., page 547, further teach:
Interestingly, alkaline solutions plus strong detergents have long been employed for
cell lysis to prepare nucleic acids [19–24], but are infeasible for HTP lysis of cells during
directed evolution of enzymes since the lysis reagents inactivate almost all the enzymes.
In theory, however, an alkaline buffer plus a mild detergent at an optimized level may be
applicable for HTP lysis of cells at the most favorable cost for directed evolution of an
enzyme, if the enzyme/mutants are resistant to the alkaline lysis buffer.
As such, Yuan et al. is understood at teaching that alkaline lysis is an appropriate and efficient in terms of cost to recover a recombinantly produced protein from a host cell provided that such enzyme is resistant (i.e. is not inactivated) to the alkaline lysis buffer.  Yuan et al. (page 547) openly teach that “lysis reagents [as used for cell lysis to prepare nucleic acids] inactivate almost all enzymes.”  However, this same teaching implies that even though almost all enzymes would be inactivated by such lysis reagents that there are some enzymes that would not be so inactivated.  For example, Cooke et al. teach bovine RNaseA recombinantly expressed in E. coli that remains active after alkaline lysis for purification of nucleic acids where the recombinantly expressed “RNaseA protein is stable throughout incubation at high pH (~12-12.5), and subsequently acts to hydrolyse host cell RNA present in the neutralised solution following alkaline lysis” Cooke et al., abstract. “[T]he robust nature of the active protein, which continues to be stable throughout incubation at high pH.”  Cooke et al., page 298, right column.
“Plasmid DNA was isolated by alkaline:sodium dodecyl sulphate (SDS) lysis (Birnboim and Doly, 1979).”  Cooke et al., page 299, right column.  As evidenced by Birnboim et al., the alkaline lysis as disclosed by Cooke et al. is done by suspending the a pellet of the cells to be lysed in a “solution II” (alkaline SDS solution – 0.2 N NaOH, 1% SDS) at 0[Symbol font/0xB0]C. Birnboim et al., page 1515.  After 5 minutes, a “solution III” (High salt solution – 3 M sodium acetate (pH 4.8) is added, which clearly neutralizes the NaOH of “solution II.”  Birnboim et al., bridging pages 1515-16. Centrifugation is then performed to yield a clear supernatant.  Birnboim et al., page 1516.
As such, Cooke et al. teach that it is known in the prior art that specific alkaline-stable proteins/enzymes are capable of remaining active during an alkaline lysis process of E. coli cells wherein lysis is done by incubation at a high pH of 12-12.5, and Cooke et al. provide a reasonable expectation of success that other proteins/enzymes known to be stable to exposure to high pH can similarly remain active through exposure to an alkaline lysis procedure at pH 12-12.5.
Ehrt et al. and Cooke et al. as evidenced by Birnboim et al. provide exemplary alkaline lysis methods common in the art for cell lysis to prepare nucleic acids.  Ehrt et al., sections, 2.2 and 3.2, page 76, describe suspending an E. coli cell pellet in a solution containing lysozyme (Section 3.2, point 3) and adding to the suspension of E. coli an alkaline-SDS solution containing 0.2 N NaOH (Section 3.2, point 4; Section 2.2, point 4) for a period of 5 minutes.  It is well-understood in the art that 0.2 N NaOH in an unbuffered solution has a concentration of –OH of about 0.2 M wherein pH=14+log[–OH] or about 13.3 for 0.2 M hydroxide.  After a 5 minute period, the alkaline solution is neutralized by addition of a high-salt solution containing glacial acetic acid (Section 2.2, point 4; Section 3.2, point 5).  Similar procedures are taught by Cooke et al. by reference to Birnboim et al. by Cooke et al.
However, Yuan et al., Cooke et al. and Ehrt et al. do not fully teach a method for extracting recombinant protein being a cellulase from bacteria, comprising the steps of: i. adding a basic solution to a suspension of bacteria containing said recombinant proteins, thus obtaining an incubation mixture having a pH of 12 or more; ii. incubating said bacteria in said incubation mixture having a pH of 12 or more.
Again, Yuan et al. and Cooke et al. teach that alkaline lysis of host cells producing a recombinant protein is appropriate to recover the recombinant protein provided that the recombinant protein is resistant to the alkaline solution employed to accomplish cell lysis.  Yuan et al. teach that cell lysis techniques “long employed” in the art for preparation of nucleic acids, such techniques typified by Ehrt et al., use alkaline solutions will inactivate most enzymes.  For example, Yuan et al. exemplifies milder alkaline conditions than employed for nucleic acids being Tris-HCl up to pH 9 and a surfactant being Tween-20, NP-20 or Triton X-1000 for lysis of E. coli expressing recombinant Pseudomonas aeruginosa arylsulfatase (PAAS).  However, the same implies that there are enzymes that are resistant to such alkaline solutions as used for purification of nucleic acids, which is affirmatively demonstrated by Cooke et al. teaching an RNaseA that is stable throughout incubation at pH 12-12.5 during an alkaline lysis procedure for nucleic acid purification.  
Zafar et al., abstract, teach the recombinant expression of Bacillus subtilis gene JS2004 encoding an endoglucanase in E. coli.  In brief, “Recombinant E. coli expressing endoglucanase . . . was sonicated and centrifuged at 8000g for 15 min. . . . After dissolution, the sonicated product was dialyzed overnight with 50 mM Glycine-NaOH buffer (pH 9). The protein was further purified by affinity chromatography.” Zafar et al., page 3297, left column.  
	The endoglucanase described by Zafar et al. is reported in Fig. 3C to have significant stability at pH 12 (incubated for 30 min. at 50[Symbol font/0xB0]C at pH 12). “[T]his recombinant enzyme has potential for many industrial applications involving biomass conversions, due to characteristic of broad pH and higher temperature stability.” Zafar et al., abstract.  An endoglucanase is considered to be a species of cellulase.
Yuan et al., Cooke et al. and Ehrt et al. do not fully teach a method for extracting recombinant proteins being cellulase from bacteria (i.e. E. coli), comprising the steps of: i. adding a basic solution having NaOH to a suspension of bacteria containing said recombinant proteins, thus obtaining an incubation mixture having a pH of 12 or more; ii. incubating said bacteria in said incubation mixture having a pH between 12 and 14 at a time between 1 and 3 hours at a temperature between 18[Symbol font/0xB0]C and 30[Symbol font/0xB0]C, iii. after incubation, adding an acid solution to obtain a final mixture having a pH between 7 and 9, and iv. purifying said recombinant proteins.
	However, Yuan et al., abstract, teach that “for enzymes tolerating concentrated alkaline buffers, the proposed alkaline lysis approach may be generally applicable for HTP [high-throughput] lysis of host cells.”  Yuan et al. teach that “Sonication treatment has satisfactory lysis efficiency, but tolerates low throughput, the cost on dedicated equipment, and inapplicability to enzymes susceptible to mechanical shock.  Yuan et al., page 547.  As discussed, Yuan et al. proposes that alkaline lysis buffers offer “favorable cost” for enzymes resistant to the alkaline lysis buffer, wherein PAAS utilized in the working examples of Yuan et al. is previously known to be “resistant to alkaline buffers for more than 12 h (unpublished), supporting possibility for HTP lysis of cells by alkaline buffers with PAAS.” Yuan et al., page 547.  Further, Cooke et al. demonstrate that at least one protein being bovine RNaseA is known to be stable throughout incubation at pH 12-12.5 during an alkaline lysis procedure utilizing NaOH for nucleic acid purification.
	Zafar et al. teach a desirable endoglucanase having significant stability at pH 12, as discussed.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to lyse E. coli cells expressing the endoglucanase utilizing an alkaline lysis buffer in order to avoid the drawbacks of sonication (e.g. low throughput, cost of equipment, negative effects of mechanical shocks) in view of the endoglucanase of Zafar et al. having known stability to alkaline pH.  Yuan et al. demonstrate the ability of “concentrated alkaline Tris-HCl buffer plus a mild detergent was proposed for HTP lysis of Escherichia coli cells.” However, Zafar et al. specifically discusses “alkaline solutions plus strong detergents have long been employed for cell lysis to prepare nucleic acids [19–24], but are infeasible for HTP lysis of cells during directed evolution of enzymes since the lysis reagents inactivate almost all the enzymes.” Zafar et al., page 547.  As such, Zafar et al. teach that alkaline solutions typically employed for lysis to prepare nucleic acids 1) are known to be effective in lysis of E. coli cells, and 2) can be compatible with the relatively few enzymes that are compatible with high pH including the endoglucanase described by Zafar et al. having significant stability at pH 12. Again, Cooke et al. demonstrate that at least one protein being bovine RNaseA is known to be stable throughout incubation at pH 12-12.5 during an alkaline lysis procedure for nucleic acid purification.
	As such, at the time of filing, after recovery of E. coli expressing the recombinant endoglucanase as taught by Zafar et al., the ordinarily skilled artisan would have been motivated to lyse such E. coli cells with an appropriate alkaline lysis buffer with a reasonable expectation of success since Zafar et al. teach such endoglucanase has significant stability at pH 12 and to achieve avoidance of the drawbacks of sonication (e.g. low throughput, cost of equipment, negative effects of mechanical shocks) and to achieve the advantages associated with the use of alkaline lysis buffers taught by Yuan et al. including high throughput and lower cost.
	More specifically, due to the demonstrated stability of the endoglucanase of Zafar et al. to at least exposure to pH 12, the ordinarily skilled artisan would have expected success in lysis of E. coli cells expressing the endoglucanase with alkaline lysis solutions typically employed for preparation of nucleic acids as exemplified by Ehrt et al. and Cooke et al. since the endoglucanase is known to have stability at high pH (pH 12). Ehrt et al. teach that E. coli can be effectively lysed by re-suspending a cell pellet with an alkaline-SDS solution containing 0.2 N NaOH having an expected pH above 12 for 5 minutes on ice as stated above as taught by Ehrt et al. Cooke et al. teach that such alkaline lysis procedures typically expose the E. coli to be lysed to a pH of 12-12.5. 
	Although it is noted that the RNaseA taught by Cooke et al. is stable to SDS, the endoglucanase taught by Zafar et al. may not be.  In the event SDS as taught by Ehrt et al. has a negative effect on the endoglucanase the ordinarily skilled artisan at the time of filing would have recognized that other milder detergents, such as Tween-20, NP-40 and Triton X-100 as taught by Yuan et al., are also effective for lysis of E. coli.  
	For these reasons, at the time of filing after pelleting E. coli expressing the endoglucanase of Zafar et al. (see Zafar et al., page 3297, left column), the ordinarily skilled artisan would have been motivated to lyse such E. coli cells by suspension in (i.e. adding) a basic solution containing NaOH and incubating the formed mixture for a sufficient period of time at a pH from 12-12.5 to achieve lysis.  The ordinarily skilled artisan at the time of filing would have been motivated to do this since Yuan et al. and Cooke et al. teach and/or suggest that a recombinant protein/enzyme known to be stable to exposure to very high pH can be successfully released in biologically active form utilizing alkaline lysis procedures including incubation of E. coli expressing the protein/enzyme in a NaOH solution at pH 12-12.5 wherein Yuan et al. state that alkaline lysis procedures for the production of recombinant proteins has several advantages compared to at least sonication including improved throughput, reduced cost of equipment, and avoidance of negative effects of mechanical shocks.
	Regarding the time of incubation with NaOH solution being between 1-3 hours at a temperature of 18 to 30[Symbol font/0xB0]C, as discussed, Yuan et al. teach alkaline lysis of E. coli cells for 7 hours and Ehrt et al. teach alkaline lysis of E. coli cells for 5 minutes.  As such, it is well understood in the prior art that alkaline lysis of E. coli cells can require an incubation period in the time period of several minutes to several hours falling within the range of 1 to 3 hours as recited depending upon the conditions utilized.  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’" MPEP 2144.05(II)(A).  Since the prior art teaches that the incubation period needed to lyse E. coli varies significantly on the particular alkaline conditions employed, it is not inventive to discover the optimum or workable ranges by routine experimentation including an incubation time falling with the ranges of 1 to 3 hours.  While Ehrt et al. teach that a period of only 5 minutes is typically effective to lyse E. coli under the conditions taught, it is not inventive to discover that longer incubation times up to 1 hour can result in more complete lysis.  Further, the ordinarily skilled artisan would seek to utilize reduced concentration of NaOH in an incubation mixture if any particular generic recombinant protein would be more stable under lower concentration of NaOH.  Specifically, since Zafar et al. only expressly teach stability of the taught endoglucanase up to pH 12, the ordinarily skilled artisan would have been motivated to perform alkaline lysis at exactly pH 12 instead of the conditions suggested by Cooke et al. and/or Ehrt et al. wherein the pH may be as high as 12.5.  The ordinarily skilled artisan at the time of filing would have recognized that lower pH and/or NaOH concentration would necessitate longer incubation times to achieve complete lysis including incubation times up to 1 hour or more.  It is noted that 0.01 M hydroxide in an unbuffered solution has a pH of 12 (pH=14+log[–OH]).  It is noted that the claims do not require that the recited incubation time period result in any optimized or minimum recovery of the recombinant protein wherein the recovery of any recombinant protein would meet the limitations of the claims.  
	Regarding claim 4, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’"  MPEP 2144.05(II)(A).  As taught by Cooke et al., alkaline lysis procedures employing NaOH solution common in the prior art are expected to expose E. coli to be lysed to a pH of 12-12.5.  However, as discussed above, a 0.2 N solution of NaOH in an unbuffered solution is expected to have a pH of about 13.3.  As set forth in MPEP 2144.05(II)(A), the prior art evidences that a high pH is typically employed for alkaline lysis of E. coli cells.  It is note inventive to discover the optimum or workable ranges of pH by routine experimentation including that any generic recombinant protein may be successfully purified utilizing a pH as high as 13 wherein the prior art teaches that a 0.2 N NaOH solution typically employed for alkaline lysis of E. coli cells has a pH about 13.3. Specifically, the ordinarily skilled artisan at the time of invention would have recognized that an increased pH up to pH 13 may result in faster or more complete lysis of cells provided that any particular generic recombinant protein is stable to such pH.
Regarding recitation of temperature of incubation, the procedure described by Ehrt et al. describes incubation on ice after addition of a NaOH solution.  Yuan et al. describe E. coli lysis by incubation with 1.0M Tris-HCl, pH 9.0, 0.1% Tween for 7 hours at room temperature, which is accepted in the art as being approximately 20-25[Symbol font/0xB0]C.  Yuan et al., page 548 (top of page), page 549 (teaching neutral surfactants).  As such, the evidence of record indicates that a particular temperature is not required to achieve lysis of E. coli cells by exposure to an alkaline solution.  Further, Zafar et al. demonstrate the stability of the taught endoglucanase under incubation conditions of pH 12 and an elevated temperature of 50[Symbol font/0xB0]C.  As such, at the time of invention the ordinarily skilled artisan would have been motivated to perform any lysis with an alkaline solution at room temperature since Yuan et al. teach that room temperature is suitable for cell lysis and temperature is not a critical parameter and the endoglucanase is described to be stable even at elevated temperature of 50[Symbol font/0xB0]C that shows stability at lower temperatures including room temperature. 
	Regarding recitation of addition of an acid solution the incubation mixture with NaOH to obtain a final mixture having a pH ranging between 7 and 9, as discussed, Ehrt et al., page 76, section 3.2, point 5, teach the addition of glacial acetic acid to neutralize the NaOH present in the alkaline lysis solution.  Zafar et al., page 3297, left column, teach the placement of the endoglucanase taught therein in a final buffer of 50 mM glycine-NaOH, pH 9, by dialysis before further utilization of the endoglucanase.  As such, at the time of filing the ordinarily skilled artisan would have understood that any NaOH solution added to effect lysis in an incubation mixture of E. coli expressing the endoglucanase of Zafar et al. requires the addition of some acid solution to neutralize NaOH to terminate the lysis procedure and that the endoglucanase should be adjusted to be in a buffer of 50 mM glycine-NaOH, pH 9, by dialysis or otherwise.  For these reasons, the ordinarily skilled artisan would have been motivated to add after incubation of E. coli with NaOH in an incubation mixture a volume of acid solution and to dialyze the mixture to a buffer of 50 mM glycine-NaOH, pH 9, since the prior art of Ehrt et al. and Zafar et al. directly instruct that such NaOH be neutralized with an acid and pH of the mixture containing endoglucanase after E. coli lysis be adjusted to pH 9.  It is noted that the claims recite the open transitional phrase comprising such that unrecited steps or features are encompassed by the claims. 
Regarding recitation of purifying any extracted recombinant protein, Zafar et al., page 3297, left column state that the endoglucanase is to be further purified by affinity chromatograph.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to purify the cellulase/endoglucanase taught by Zafar et al. by affinity chromatography regardless of the method of cell lysis in order to achieve the benefit of recovering purified enzyme.  Regarding claim 15, in Zafar et al., page 3297, left column, wherein E. coli is lysed by sonication the lysed E. coli is centrifuged at 8000g for 15 min to apparently remove cellular debris.  The ordinarily skilled artisan at the time of filing would have readily recognized that in performing lysis with an alkaline solution that cellular debris similarly requires removal by centrifugation wherein Ehrt et al., page 76, section 3.2, point 6, also teach centrifugation after cell lysis.  Further, Zafar et al., page 3297, left column, teach that precipitation (i.e. flocculation) with 60% ammonium sulphate can also be employed as part of the process of purifying the endoglucanase.  As such, Zafar et al. fully teach and suggest flocculation and/or centrifugation of any mixture, including a final mixture as recited in claim 15, as part of an appropriate process for purifying a recombinant protein being the endoglucanase of Zafar et al.
Regarding claim 3, the recombinant E. coli expressing the endoglucanase of Zafar et al. has a pET-28a expression vector having the gene encoding the endoglucanase cloned therein.  Zafar et al., abstract.
Regarding claim 11, the specification, page 7, states “With thermostable protein is meant a protein capable of maintaining its native structure at temperatures above 40-50[Symbol font/0xB0]C.”  As such, based upon the definition in the specification, a protein having stability above 40[Symbol font/0xB0]C is considered to be a thermostable protein.  As discussed above, the endoglucanase taught by Zafar et al. has significant stability upon incubation at 50[Symbol font/0xB0]C, pH 12.  See Zafar et al., Fig. 3.  As such, this also evidences thermostability at a temperature above 50[Symbol font/0xB0]C, such as 50.1[Symbol font/0xB0]C.  It is noted that Zafar et al., abstract, report an optimum activity for the taught endoglucanase as 50[Symbol font/0xB0]C.
	Regarding claim 18, the specific strain employed by Zafar et al. to express the endoglucanase described therein is E. coli BL21 (DE3).  Zafar et al., abstract.  Again, the basis of the rejection above is lysing the recombinant E. coli BL21 (DE3) as taught by Zafar et al. by an alternate means of alkaline lysis with NaOH.

	Response to arguments
Applicant argues:
As demonstrated by Findlay et al. (D. Findlay, A.P. Mathias, B.R. Rabin, Biochemical Journal, 1962, 85: 139-144) ("Findlay"), Bovine pancreatic RNase is not stable at alkaline pH. Indeed, Findlay et al. report how the enzyme's activity at pH 9.00-9.25 is equal to only 7-12% of the corresponding activity observed at pH 7.5. Furthermore, it is important to emphasize that this loss of activity is immediate, having been evaluated by means of determinations of the initial rate of the reaction catalyzed by the enzyme. The assumption (as in Cooke et al.) that bovine RNase is stable at even more alkaline pH (12.0-12.5) is therefore not supported by direct scientific evidence, but is a (substantially erroneous) interpretation of the observations obtained through the overexpression of the enzyme in Escherichia coli.

“The arguments of counsel cannot take the place of evidence in the record.” MPEP 716.02(c).  Findlay et al. has been examined and contains no information related to the pH stability of bovine pancreatice RNase.  The examiner can only speculate as to why applicant believes Findlay et al. has any teachings regarding pH stability.  Examiner’s best speculation is that applicant is confusing pH optimum or activity profile with pH stability, which are two very different properties.  For example, Zafar et al., Fig. 3A shows the effect of pH on the activity of the B. subtilis endoglucanase discussed therein and Fig. 3C shows the pH stability of the same enzyme, which are two very different values.  For example, the endoglucanase of Zafar et al. has approximately 35% maximum relative activity at pH 11 (Zafar et al., Fig. 3A) and has stability to retain approximately 90% maximum at pH 11 (Zafar et al., Fig. 3C).  Findlay et al. (IDS, 6/01/2022), Fig. 4, shows the “pH-activity curve for ribonuclease” but contains no information regarding the pH stability of such ribonuclease. Further information regarding the pH activity and pH stability of enzymes/proteins is provided by Talley et al. (On the pH-optimum of activity and stability of proteins, Proteins 78 (2010) 2699-2706), abstract, explaining that “the pH-optimum of activity (the pH of maximal activity) is correlated with  the  pH-optimum of stability (the pH of maximal stability) [i.e. pH activity and pH stability are different properties] on a set of 310 proteins with available experimental data.” Talley et al., abstract.

Applicant argues:
As Applicant has previously noted, Cooke does not in any way demonstrate that RNase is stable at alkaline pH. In particular, the authors of Cooke have not in any way investigated the possibility that the hydrolysis of host RNA (E. coli) is carried out in vivo by the over-expressed RNase. On the contrary, Cooke et al. assume that RNA hydrolysis occurs after cell lysis (by alkaline treatment) since they believe that the over-expression of the RNAse precursor in the bacterial cytosol is inactive. This assumption conflicts with Haugen and Heath (T.H. Haugen, E. Heath, Proceedings of the National Academy of Sciences USA, 1979, 76: 2689-2693), who reported that the precursor of bovine RNase, containing the signal peptide has the same activity as the mature enzyme. Therefore, in the experiments of Cooke et al. the hydrolysis of the host's RNA took place mainly in vivo (in the host's cytosol), therefore in conditions of neutral pH.

“The arguments of counsel cannot take the place of evidence in the record.” MPEP 716.02(c).  “The expressed RNaseA is translocated to the periplasm of the cell, and is released during primary plasmid extraction by alkaline lysis. The RNaseA protein is stable throughout incubation at high pH (~12–12.5), and subsequently acts to hydrolyse host cell RNA present in the neutralised solution following alkaline lysis.” Cooke et al., abstract.
As such, hydrolysis of RNA does not take place mainly in the host’s cytosol since RNase is not located in the host cytosol but is located in the periplasm prior to alkaline cell lysis.  

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (as indicated below) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant states “methods normally used for the alkaline lysis of bacterial cells for the recovery of nucleic acids are suitable for the purposes of industrial-scale protein extraction.” The claims do not recite “industrial-scale protein extraction” and encompass extraction performed on any scale.
Applicant states in connection with Yuan et al. that “extracting buffer must contain 4-aminobenzamidine.”  The claims do not exclude the presence of 4-aminobenzamidine.  Regardless, Cooke et al. demonstrate the extraction of RNase by alkaline NaOH hydrolysis without use of 4-amnobenzamidine. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Yuan et al. show extraction carried out for more than 20 hours and extracting buffer must contain 4-aminobenzamidine.  Yuan et al. is cited for its teachings that exposure to alkaline pH is a known lysis method and that various detergents can assist in protein extraction.  Cooke et al. teach that if a protein/enzyme is alkaline stable than such protein can be extracted by exposure to NaOH (including SDS detergent) wherein such extraction takes place for 5 minutes in the methods of Cooke et al.  Non-obviousness cannot be show by attacking Yuan et al. when the rejections are based upon a combination of Cooke et al. and Yuan et al.

Applicant argues:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 
However, several references (in addition to the Finlay reference previously mentioned) report the effect of Tris as an adjuvant agent in the lysis of E. coli cells. These include: 
" R.T. Irvin et al., 1981, Tris (hydroxymethyl) aminomethane buffer modification of Escherichia coli outer membrane permeability, Journal of Bacteriology, 145: 1397-1403. 
" E. Ghamghami et al., 2020, Optimization of Tris / EDTA / Sucrose (TES) periplasmic extraction for the recovery of functional scFv antibodies, AMB Express, 10: 129. 
Applicant thus submits that the comments presented previously and herein are not meant to individually attach Yuan's teachings. Rather, Applicant's comments show that the examiner has inappropriately relied upon Cooke as allegedly disclosing that which Cooke does not actually disclose, and in fact, that the scientific literature directly contradicts. Thus, in light of these comments, Applicant respectfully requests that the examiner reconsider the basis of the current rejections and withdraw all pending rejections.

Cooke et al. teach the liberation (i.e. extraction) of recombinantly expressed RNase from an E. coli host by alkaline lysis by exposure to NaOH and a pH of approximately 13.  As such, Cooke et al. disclose in an anticipatory manner all of the following:
A method for extracting recombinant proteins from bacteria, comprising the steps of 
i. adding a basic solution to a suspension of bacteria containing said recombinant proteins, thus obtaining an incubation mixture having a pH of 12 or more; and
ii. incubating said bacteria in said incubation mixture having a pH in the range of between 12 and 14;
 iii. at the end of the incubation, adding a volume of acid solution to the incubation mixture, such as to obtain a final mixture having a pH ranging between 7 and 9, 
wherein said basic solution is a solution of sodium hydroxide (NaOH) and said bacteria are E. coli.
Cooke et al. is not considered to disclose in an anticipatory manner the following:
 iv. purifying the recombinant proteins extracted from the incubation mixture or from the final mixture; wherein: said basic solution is a solution of sodium hydroxide (NaOH); said bacteria are incubated in said incubation mixture for a time ranging between 1 and 3 hours; and said bacteria are incubated in said incubation mixture at a temperature ranging between 18[Symbol font/0xB0]C and 30[Symbol font/0xB0]C.
As such, for example, Yuan et al. and Zafar et al. teach that it is desirable to purify certain proteins including after lysis by alkaline pH.  Again, Yuan et al. (page 547) stating “alkaline solutions plus strong detergents have long been employed for cell lysis to prepare nucleic acids, but are infeasible for HTP lysis of cells during directed evolution of enzymes since the lysis reagents inactivate almost all the enzymes” “is understood as teaching that such alkaline solutions can be used for the minority of enzymes that are not inactivated.  
It is not clear and applicant has not explained how the teachings of Irvin et al. and Ghamghami et al. relate to the rejection of record.  The proteins discussed by Irvin et al. and Ghamghami et al. do not appear to be (or at least are not describe to be) stable in the presence of high pH such that the relevance to extraction of proteins by exposure to high pH as disclosed by Cooke et al. and suggested and suggested by Yuan et al. is unclear.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yan et al. (U.S. 2012/0053328 A1).  Yan e al., Example 4, teach extraction of denatured total proteins from bacterial cells by exposure to Solution D having KOH or NaOH at a concentration between 0.05 N and 0.5 N. Yan et al., paras. [0033] and [0040].

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652     

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652